                                                                                                     FILED
                                                                                           CLERli, l:'. S. DISTRICT COIiRT


                                UNITED STATES DISTRICT COURT
                                                                                           June 21, 2019
                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                                      7~IC
                                                                                        CENTRAL DIS~T/R ,{7 OF CALIFORNIA
                                                                                          BY:        V 1~'1       DEPirT1'



                                      CRIMINAL MINUTES -GENERAL
Case'Na          CR 97-334 ODW                                              Date      June 21, 2019

Title            United States v. Macias-Hernandez



Present: The Honorable` Michael R. Wilner

                    Veronica Piper                                             n/a

                       Deputy Clerk                                 Court Reporter /Recorder

         Attorneys Present for Government:                        Attorneys Present for Defendant:

                            n/a                                                 n/a

 Proceedings:                ORDER OF DETENTION —SUPERVISED RELEASE ALLEGATION

      The Court conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)following Defendant's arrest for alleged
violations) of the terms of Defendant's ❑probation / ~ supervised release.


      The Court finds that Defendant has not carried his/her burden of establishing by clear and
convincing evidence [18 U.S.C. § 3142(b-c)] that Defendant:
                  ~        will appear for further proceedings as required if released.
                  ~        will not endanger the safety of any other person or the community if
                           released.


        The Court bases its findings on the following:
                  ~        Allegations in petition
                   ~       Lack of bail resources

                   ❑       No stable residence or employment

                   D       Ties to foreign countries

                   ❑       Previous failure to appear or violations of probation, parole, or release
                   ❑       Nature of previous criminal convictions

                   ❑       Substance abuse



                                           CRIMINAL MINUTES -GENERAL                                           Page 1 of 2
MRW-2SR (9/16)
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA


                                  CRIMINAL MINUTES -GENERAL
Case No. CR 97-334 ODW                                                    Date   June 21, 2019

Title            United States v. Macias-Hernandez


                  ❑      Already in custody on state or federal offense
                  ~      Refusal to interview with Pretrial Services




        ~         Defendant did not oppose the detention request.


                                                     * **

      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




MRW-2SR (9/16)                           CRIMINAL MINUTES -GENERAL                               Page 2 of2
